UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1310



JUAN CLAROS,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-472-895)


Submitted:   October 4, 2006                 Decided:   October 18, 2006


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Carol Federighi, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Juan Claros, a native and citizen of Bolivia, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

affirming, without opinion, the immigration judge’s ruling finding

Claros removable and denying his motion for a continuance.             Claros

challenges the denial of the motion for a continuance.            We deny the

petition for review.

           “The immigration judge may grant a motion for continuance

for good cause shown.”        8 C.F.R. § 1003.29 (2006).           Whether to

grant   such   a   motion   “is   within    the   sound   discretion   of   the

immigration judge and is reviewed for abuse of discretion only.”

Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                Based on the

materials before us, we find no abuse of discretion in the denial

of Claros’ motion for a continuance.

           Accordingly,     we    deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                    - 2 -